The appellant was tried and convicted in the county court of Marshall county on a charge of selling *Page 250 
intoxicating liquor, and on the 21st day of August, 1909, was sentenced to pay a fine of $200 and serve 60 days in the county jail.
On the day he was sentenced the court allowed appellant 60 days in which to prepare and serve case-made, and ordered that the petition in error be filed in the Criminal Court of Appeals within 15 days after the date of the settlement of the case-made. The case-made was signed and settled by the trial judge on the 19th day of October, 1909, and under the order of the court the petition in error and case-made should have been filed in this court on the 3d day of November, 1909. The case-made was not filed until the 30th day of December, which was more than 4 months subsequent to the day the judgment was rendered.
This court has repeatedly held that the appeal must be perfected within the time allowed by the trial court, and when no time is allowed it must come within the provisions of the statute, which, according to section 6948, Snyder's Comp. Laws 1909, requires the appeal to be filed within 60 days from the date of judgment, when no order of the court is made for good cause shown extending it. This section also provides that the court cannot extend it longer than four months. In the case before us the court's order operated to extend the time only to November 3d.
The appeal will have to be dismissed, because not perfected within the time allowed by the court, as provided by the statute.
FURMAN, PRESIDING JUDGE, and DOYLE, JUDGE, concur. *Page 251